Response to Arguments
1.	Applicants argue that “In the previous Response to the August 6, 2021, Office Action, Applicant (page 11) argued that Takii does not disclose or teach "forming a connection electrode on the light  emitting element and the connection electrode electrically connecting the light emitting element and the circuit layer" (emphases added). As is shown in FIG. 3 of Takii, Takii does not disclose or teach forming any electrode on the light emitting element. 
Applicant observes that there is no discussion of this issue previously raised by Applicant. Respectfully, Applicant cannot possibly respond to non-existent discussions. Accordingly, because the Office Action is incomplete, finality is inappropriate, and Applicant respectfully requests withdrawal of finality”.

1.	Applicants argue that in the previous office action there was no discussion regarding applicants’ argument that Takii does not teach “forming any electrode on the light emitting element”, as recited in dependent claim 8.    The rejection of dependent claim 8 explicitly recites that “Regarding claim 8, Takii teaches in figure 3 and related text that forming a connection electrode 51 electrically connecting the light emitting element 50 and the circuit layer 30”.  Applicants did not articulate in their response why the rejection was improper.  Applicants merely stated that Takii does not teach “forming any electrode on the light emitting element”. The rejection of dependent claim 8 clearly explains why an electrode is formed on the light emitting.  Therefore, no discussion could be initiated.  

2.	Applicants argue, regarding the statement in the previous office action that “It is unclear as to why heat drying a liquid-type ink material, would quickly evaporate a solvent, teaches away from drying the insulation layer to attach the light emitting element with the insulating layer and the circuit layer that “(1) heat drying Takii’s liquid-type ink material (layer 52 above) has nothing to do with adhesion; (2) there is no evidence that drying Takii’s liquid-type ink material increases adhesion of anything; and (3) Applicant was addressing an issue raised by the previous Office Action.
While the Office Action (page 10) further asserts, “Takii expressly teaches away from drying the disclosed specific material and not from drying the insulation layer to attach the light emitting element with the insulating layer and the circuit layer,” Applicant respectfully states that this sentence is not clear at best and apparently in error. For instance, Taki’s proposes (paragraph [0086]) that, “heat generation particles 60 are heated by irradiating microwaves. Then, heat discharged from the heat generation particles 60 dries the coated ink so that the organic layer 52 is completed’ (emphasis added).
In other words, Takii expressly teaches drying OLED inks and only drying OLED inks. There is no disclosure about drying any insulation layer so as to attach a light emitting element with the insulating layer and a circuit layer and no disclosure about a level of adhesion of the insulation layer being higher after the drying than before the 
While the Office Action then asserts that, “It would have been obvious . . . to dry the insulation layer in Takii's device, in order to improve the adhesion between the insulating layer and the light emitting element and the circuit layer,” this assertion is false as there is no evidence in any record of reference to modify Takii’s OLED ink-drying process to perform a completely different function having no relationship to OLED ink-drying. Applicant respectfully submits that there is no nexus between these disparate teachings that would have motivated one of ordinary skill in the art to make the modifications proposed by the Office Action.
Applicant respectfully contends the conclusion of obviousness arrive at the present claims appeared to be reached only from the use of impermissible hindsight from the present disclosure. In other words, in the absence of the present disclosure, Applicant respectfully contends that a person of ordinary skill in the art would not arrive at the presently recited features of the current claims with only the knowledge provided in Takii, Jeong, and Kadoshima. Accordingly, Applicant respectfully submits that the combination asserted under 35 USC § 103 is a hindsight construction, contrary to the guidance in the MPEP.
In particular, MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior arf’ (emphasis added). “‘Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed 
Specifically, the only “insulator” discussed in Jeong relates to an electric surface heater used in a heating device, such as an electric range, which uses different materials (boron nitrate) having no applicability to display devices. See, e.g., paragraphs [0022] and [0058] of Jeong. Accordingly, Jeong has no possible applicability to Taku.
While at least Kadoshima appears to disclose an adhesive film 14, this adhesive film 14 is used to adhere a power FET to an external nickel heat sink 15, as opposed to securing internal OLED device films. Accordingly, modifying Takii according to Kadoshima would result in, at most, an OLED display adhered to a nickel plate when the purpose of Takii is still limited to producing flat, uniform OLED inks.
Thus, Takii fails to disclose or suggest the above-emphasized limitation while the remaining references fail remedy the deficiencies of Takii.
Accordingly, as none of the cited references of record disclose or suggest the above- emphasized feature and advantages, independent claim 1 is directed to patentable subject matter”. 


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding applicants’ argument that the statement “Takii expressly teaches away from drying the disclosed specific material and not from drying the insulation layer to attach the light emitting element with the insulating layer and the circuit layer,” is not clear, then this statement is saying that Takii expressly teaches away from drying the disclosed specific material (e.g. Ink material) but does not teach away from drying the insulation layer to attach the light emitting element with the insulating layer and the circuit layer.  This statement is based on Takii’s disclosure in paragraph [0085], as explained in the rejection.
Furthermore, an artisan would be motivated to dry the insulation layer because Takii teaches that it is conventional to use a heat drying method (see paragraph [0085]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, since it is conventional to use a heat drying method then this knowledge is not obtained from the applicant's disclosure.
Regarding applicants’ argument that Jeong et al. and Kadoshima et al. teach different devices, it is noted that Jeong et al. and Kadoshima et al. are merely cited to provide evidence that a level of adhesion of an insulation layer is higher after the drying than before the drying.

3.	Applicants argue, regarding claim 8, that “As is shown in FIG. 3 of Takii, Takii does not disclose or teach forming any electrode on the light emitting element.
In addition, according to paragraph [0150] of the present application, when the connection electrodes are first formed and then the light emitting element LED is transferred, a pressure may be applied to the connection electrodes while the light emitting element LED is transferred, which may damage the connection electrodes.
In contrast, the method of the present application allows the first and second connection electrodes CNE1 and CNE2 may be formed after the transfer of the light emitting element LED, in other words, the first and second connection electrodes may be formed on the light emitting element, the stability of the electrical connection between the light emitting element LED and the circuit layer ML may be improved.

Accordingly, claim 8 is directed to patentable subject matter under MPEP § 716.02(A)II) (“Presence of a property not possessed by the prior art is evidence of nonobviousness.}. See alsa, 707.074) “Answering Asserted Advantages.” (In order to provide a complete application file history and to enhance the clarity of the prosecution history record, an examiner must provide clear explanations of all actions taken by the examiner during prosecution of an application, including answer any advantages asserted by the applicant’).
As is discussed above and in the previous Response to the August 6, 2021, Office Action, Applicant respectfully pointed out that Takii, as is shown in FIG. 3 of Takii, does not disclose or teach forming any electrode on the light emitting element. Applicant further submits that, because Applicant has made these arguments in the previous response, and because the present Office Action has made no discussion of this issue previously raised by Applicant, Thus, not only is the present rejection overcome, but finality is improper”.

3.	Although Takii may teach forming the connection electrode using a method different from that of the present invention, Claim 8 does not require any specific method of forming the connection electrode. 

4.	Applicants disagree with the rejection of claim 11 and states that “in light of the fact that Takii does not disclose or suggest reducing the element 50 and as a 
Furthermore, the Office Action’s assertion that “reducing the thickness of element 50 would make the number of the heat generation particles 60 closer to each other and thus produce higher temperatures” is yet another modification in order to solve the initial problem that was raised by the Office Action.
Applicant respectfully submits that the combination asserted under 35 USC § 103 is a hindsight construction, contrary to the guidance in the MPEP. In particular, MPEP § 2142 states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art’s (emphasis added). Applicant respectfully asserts that a person of ordinary skill in the art, absent the teachings of the present disclosure and claims, would not arrive at the presently recited features of at least dependent claim 11 with only the descriptions available in cited Takii, Jeong and Kadoshima.

4.	A reference does not need to provide the reason to modify the references used in the rejection.  As discussed above, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, it is conventional for an artisan to reduce the size of a semiconductor device.

5.	Applicants argue regarding independent claim 25 that “paragraph [0053] of Lu explicitly states that the transport substrate 8 is a hard substrate where a surface thereof is disposed with an adhesively bonding layer ... to adhesively bond the bottom electrodes 6.” In other words, Lu expressly teaches a separate adhesive layer.
In contrast, advantages outlined by the method of drying the insulation layer of the present application is that a separate adhesive or gum of the conventional process can be omitted for transferring the light emitting element LED onto the circuit layer ML (see paragraphs [0119]).
Lu does not disclose or suggest the above-mentioned advantages.
Furthermore, as discussed above, Takii does not disclose drying the insulation layer. Thus, none of the cited references, individually or in combination, discloses or suggests the above-emphasized limitation, or appreciates the above-mentioned advantages”.

5.	Even if Lu teaches a separate adhesive layer, an additional adhesion between the layers would provide a stronger bond.  
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
1/10/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800